        1:20-cv-01139-JES-JEH # 15          Page 1 of 1                                              E-FILED
                                                                       Tuesday, 02 June, 2020 12:37:01 PM
                                                                             Clerk, U.S. District Court, ILCD

                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF ILLINOIS
                                 PEORIA DIVISION

MAVIDEA TECHNOLOGY GROUP,                    )
LLC                                          )
              Plaintiff,                     )
                                             )
       vs.                                   )        Case No.: 1:20-CV-1139
                                             )
JAMIE WARMBIR; CHARLOTTE ,                   )
WARMBIR; WARMBIR IT                          )
SOLUTIONS, LLC, an Illinois limited          )
liability company;                           )
                   Defendants.               )

                                CERTIFICATE OF SERVICE

I hereby certify that on June 2, 2019, I served a copy of the following: Defendants’ Rule 26(a)(1)
Initial Disclosure and this Certificate of Service by emailing a copy of same to the persons shown
below at the address shown below:

Jason S. Bartell
Michael A. Powell
10 East Main Street
Champaign, IL 61820
jbartell@bartellpowell.com
mpowell@bartellpowell.com


Date: June 2, 2020

                                                      JAMIE WARMBIR, CHARLOTTE
                                                      WARMBIR, and WARMBIR IT
                                                      SOLUTIONS, LLC

                                                      By: /S/ A. Christopher Cox
                                                              COX & FULK, LLC

A. Christopher Cox
ARDC# 6296142
Cox & Fulk, LLC
202 N. Center
Bloomington, IL 61701
Phone: (309)828-7331
Email: ChristopherCox@cfxlegal.com

                                                 13
